Citation Nr: 1419758	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 14, 2010 and in excess of 30 percent beginning December 14, 2010 for residuals of traumatic brain injury (TBI) manifested by headaches.

2.  Entitlement to an initial rating in excess of 40 percent for residuals of TBI manifested by cognitive impairment not otherwise specified (NOS) beginning October 23, 2008.



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to January 2006; he also served with the Army National Guard before and after active duty.

The case was  most recently remanded by the Board in April 2012 in an attempt to obtain additional outstanding VA and non-VA treatment records.  VA attempted to obtain these records, and some additional records were subsequently added to the claims files.  

Consequently, there has been substantial compliance with the April 2012 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that there are relevant December 2013 examination reports for VA purposes in Virtual VA that have not been addressed in a Supplemental Statement of the Case (SSOC) and have not been cited in a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  Consequently, this case will be returned to the AMC/RO for additional development prior to Board adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will readjudicate the claims of entitlement to an initial rating in excess of 10 percent prior to December 14, 2010 and in excess of 30 percent beginning December 14, 2010 for TBI manifested by headaches and entitlement to an initial rating in excess of 40 percent for residuals of TBI manifested by cognitive impairment NOS beginning October 23, 2008 after consideration of the evidence submitted following the January 2013 SSOC.

2.  If either of the benefits sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


